MEMORANDUM OPINION

                                            No. 04-12-00119-CR

                                    IN RE Joe Rafael JIMENEZ, Jr.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: March 14, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 24, 2012, relator Joe Rafael Jimenez, Jr. filed a petition for writ of

mandamus, contending he filed a writ of habeas corpus in the trial court and asking that we

dismiss the charges against him. However, counsel has been appointed to represent relator in the

criminal proceeding pending in the trial court for which he is currently confined. A criminal

defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922

(Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial

court has no legal duty to rule on pro se motions or petitions filed with regard to a criminal

proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922.



1
  This proceeding arises out of Cause No. 2011-CR-7653, styled State of Texas v. Joe Rafael Jimenez, Jr., pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                    04-12-00119-CR


Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro se

motions or petitions filed in the criminal proceeding pending in the trial court. Accordingly, the

petition for writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM

DO NOT PUBLISH




                                               -2-